      Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 1 of 12 PageID# 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     Newport News Division

  Ebony Brown, individually and on behalf of all
  others similarly situated,
                                            Plaintiff,




                                                                          Civil Action No:
            -v.-

  Peroutka, Miller, Klima &
  Peters, PA, LVNV Funding
  LLC and John Does 1-25.
                                         Defendant(s).

                   CLASS ACTION COMPLAINT DEMAND FOR JURY TRIAL

       Plaintiff Ebony Brown (hereinafter, “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Meridian Law, LLC against Defendant Peroutka, Miller, Klima & Peters, PA.

(hereinafter “Defendant PMKP”) and Defendant LVNV Funding LLC (hereinafter “Defendant

LVNV”) individually and on behalf of a class of all others similarly situated, pursuant to Rule 23

of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                                         INTRODUCTION

       1.          Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned


                                                  1
  Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 2 of 12 PageID# 2




that "abusive debt collection practices contribute to the number of personal bankruptcies, to

material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

this action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

   5.      Venue is also proper in this judicial district pursuant to 28 U.S.C. §1391(b)(1) as

Defendants are residents of the state of Delaware.


                                  NATURE OF THE ACTION

   6.      Plaintiff brings this class action on behalf of a class of Virginia consumers under

§1692 et seq. of Title 15 of the United States Code, the FDCPA, and

   7.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                               2
  Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 3 of 12 PageID# 3




                                           PARTIES

   8.      Plaintiff is a resident of the State of Virginia, with her principle residence located at

155 Pine Chapel Road Apt. 12, Hampton, VA 23666.

   9.      Defendant PMKP is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 8028 Ritchie Hwt, Ste 300, Pasadena,

MD 21122.

   10.     Defendant LVNV is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 780 Lynnhaven Parkway, Suite 220,

Virginia Beach, VA 23452.

   11.     Upon information and belief, Defendant PMKP is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   12.     Upon information and belief, Defendant LVNV is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   13.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.


                                    CLASS ALLEGATIONS

   14.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   15.     The Class consists of:


                                              3
  Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 4 of 12 PageID# 4




            a. all individuals with addresses in the State of Virginia;

            b. to whom Defendant PMKP sent an initial collection letter attempting to collect a

               consumer debt;

            c. presumably on behalf of Defendant LVNV;

            d. that failed to properly identify the name of the current creditor to whom the debt

               was allegedly owed;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.

   16.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   17.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   18.      There are questions of law and fact common to the Plaintiff Class members, which

common issues predominate over any issues involving only individual class members. The

principal issue is whether the Defendants' written communications to consumers, in the forms

attached as Exhibits A, violate 15 U.S.C. §§ 1692e and 1692g.

   19.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff



                                               4
  Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 5 of 12 PageID# 5




nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   20.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is \whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. § 1692e and §1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Class have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel has

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.



                                             5
  Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 6 of 12 PageID# 6




           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   21.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Classes predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   22.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   23.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   24.     Some time prior to December 28, 2020, an obligation was allegedly incurred to

Credit One Bank, N.A..

   25.     The Credit One Bank, N.A. obligation arose out of transactions in which money,

property, insurance or services were the subject of the transactions. Specifically, Plaintiff used

the funds received from Credit One Bank, N.A. to purchase primarily personal, family or

household items.


                                              6
  Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 7 of 12 PageID# 7




   26.      The alleged Credit One Bank, N.A. obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   27.      Credit One Bank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   28.      The Account was either transferred or assigned to Defendants for collecting the Debt.

   29.      Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                         Violation I – December 28, 2020 Collection Letter

   30.      On or about December 28, 2020, Defendant Simm Associates, Inc. sent the Plaintiff

an initial contact notice (the “Letter”). See Letter at Exhibit A.

   31.      When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication

   (1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the notice,

   disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

   valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

   day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

   verification of the debt or a copy of the judgment against the consumer and a copy of such

   verification or judgment will be mailed to the consumer by the debt collector; and




                                              7
  Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 8 of 12 PageID# 8




    (5) a statement that, upon the consumer's written request within the thirty-day period, the

    debt collector will provide the consumer with the name and address of the original creditor,

    if different from the current creditor. 15 U.S.C. § 1692g(a).

    32.     The FDCPA further provides that ''if the consumer notifies the debt collector in

writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the

debt collector shall cease collection . . . until the debt collector obtains verification of the

debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

U.S.C. § 1692g(b).

    33.     Although a collection letter may track the statutory language, ''the collector

nevertheless violates the Act if it conveys that information in a confusing or contradictory

fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S., 74

F.3d 30, 35 (2d Cir. 1996) (''It is not enough for a debt collection agency to simply include the

proper debt validation notice in a mailing to a consumer-- Congress intended that such notice

be clearly conveyed.''). Put differently, a notice containing ''language that 'overshadows or

contradicts' other language informing a consumer of her rights . . . violates the Act.'' Russell,

74 F.3d at 34.

    34.     Defendants’ Letter fails to contain all the requirements as set forth in 15 U.S.C.

§1692g. Specifically, this Letter deceptively fails to identify who the current creditor is to

whom the alleged debt is owed.

    35.     The letter lists Credit One Bank, N.A. as the Original Creditor but never lists the

Current Creditor.

    36.     The Letter lists LVNV Funding LLC as “Our Client” but nowhere does the Letter

clearly identify who the current creditor is as is required by the FDCPA.



                                                 8
      Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 9 of 12 PageID# 9




        37.        It is confusing and deceptive to the least sophisticated consumer who does not

    understand what “our client” represents and only sees an “original creditor” but no mention of

    a current creditor.

        38.        It is deceptive to not clearly state who the creditor is in any collection letter sent to a

    consumer.

        39.        The FDCPA requires that the letter must specifically and clearly state who the

    creditor is.

        40.        Defendants have failed to provide the consumer with a proper, initial communication

    letter by failing to clearly identify the current creditor of the debt.

        39.        Plaintiff incurred an informational injury as Defendants failed to advise her of the

identity of her current creditor.

        40.        As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

        41.        Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    above herein with the same force and effect as if the same were set forth at length herein.

        42.        Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        43.        Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

    misleading representation or means in connection with the collection of any debt.

        44.        Defendant violated §1692e :

              a. By making a false and misleading representation in violation of §1692e(10).

                                                       9
 Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 10 of 12 PageID# 10




   45.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                              COUNT II
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                             §1692g et seq.

   46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   47.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   48.      Pursuant to 15 USC §1692g, a debt collector:

           Within five days after the initial communication with a consumer in connection with

   the collection of any debt, a debt collector shall, unless the following information is

   contained in the initial communication or the consumer has paid the debt, send the consumer

   a written notice containing –

                   i. The amount of the debt;

               ii. The name of the creditor to whom the debt is owed;

              iii. A statement that unless the consumer, within thirty days after receipt of the

                   notice, disputes the validity of the debt, or any portion thereof, the debt will

                   be assumed to be valid by the debt-collector;

              iv. A statement that the consumer notifies the debt collector in writing within

                   thirty-day period that the debt, or any portion thereof, is disputed, the debt

                   collector will obtain verification of the debt or a copy of a judgment against




                                             10
    Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 11 of 12 PageID# 11




                       the consumer and a copy of such verification or judgment will be mailed to

                       the consumer by the debt collector; and

                   v. A statement that, upon the consumer’s written request within the thirty-day

                       period, the debt collector will provide the consumer with the name and

                       address of the original creditor, if different from the current creditor.

       49.     Pursuant to 15 U.S.C. §1692g, a debt collector must clearly notify the consumer of

   the name of the creditor to whom the debt is owed. §1692g(a)(2).

       50.     This notice must be properly conveyed so that the consumer is clearly advised to to

   whom the alleged debt is owed.

       51.     Defendants violated this section by unfairly failing to advise Plaintiff as to the

   identity of the current creditor who was attempting to collect a debt from her.

       52.      By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       53.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Ebony Brown, individually and on behalf of all others similarly

situated, demands judgment from Defendant PMKP and Defendant LVNV, as follows:



       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Aryeh Stein, Esq. as Class Counsel;

                                                  11
    Case 4:21-cv-00069 Document 1 Filed 06/02/21 Page 12 of 12 PageID# 12




       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


DATED, this 2nd day of June, 2021


                                                                     /s/ Aryeh E. Stein
                                                                     Meridian Law, LLC
                                                                     By: Aryeh E. Stein, # 45895
                                                                     600 Reisterstown Road
                                                                     Suite 700
                                                                     Baltimore, MD 21208
                                                                     Phone: 443-326-6011
                                                                     Fax: 410-653-9061
                                                                     astein@meridianlawfirm.com


                                                                     STEIN SAKS, PLLC

                                                                     /s/ Raphael Deutsch
                                                                     Raphael Deutsch, Esq.
                                                                     285 Passaic Street
                                                                     Hackensack, NJ 07601
                                                                     Telephone: 201-282-6500
                                                                     Fax: 201-282-6501
                                                                     rdeutsch@steinsakslegal.com
                                                                     Lead Attorneys for Plaintiff
                                                                     Pro Hac Vice to be filed

       7.




                                                12
